Citation Nr: 0835338	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1960 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim of service connection for a low 
back disability. 


FINDINGS OF FACT

1.  The claim for service connection for a low back disorder 
was previously 
denied in May 1969 and November 1986 RO decisions.  The 
veteran did not appeal those decisions.

2.  Evidence received since the November 1986 decision 
includes some evidence which is not cumulative or redundant, 
and which raises a reasonable possibility of substantiating 
the claim.

3.  The veteran's current chronic low back disorder first 
manifested many years after service and is not related to his 
service or to any aspect thereof.


CONCLUSION OF LAW

1.  The May 1969 and November 1986  RO decisions that denied 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.201, 20.302 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for chronic low back disorder 
due to L-5 subluxation with disc involvement.  8 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The veteran's current chronic low back disorder was not 
incurred in or aggravated by his active service.  38 C.F.R. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a May 1969 rating decision, the RO denied the veteran's 
claim for service connection for a low back disability.  In 
November 1986, the RO again denied the veteran's claim for 
service connection for a low back disability.  In a November 
2006 statement of the case, the RO reopened the claim and 
denied service connection.  While the RO found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a chronic low back disorder, 
the Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The veteran did not appeal the May 1969 and November 1986 
decisions denying his claim for service connection for a low 
back disorder.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2007).  Thus, the May 1969 and 
November 1986 decisions became final because the appellant 
did not file a timely appeal.

The claim for service connection for a low back disability 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denials 
consisted of the service medical records, the post-service 
medical records, and the veteran's statements.  VA found that 
the records did not show evidence of residuals of disease or 
injury of the lumbosacral spine or a relationship between any 
current disability and the veteran's service, and the claim 
was denied.

The veteran applied to reopen his claim for service 
connection for chronic low back disorder in February 2006.  
The Board finds that the evidence received since the last 
final decision was not previously submitted to agency 
decision makers and relates to an unestablished fact 
necessary to substantiate the claim. 

Newly received evidence includes a March 2007 VA examination 
providing an opinion as to whether the veteran's low back 
disorder was aggravated during service.  That evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disorder, even where it 
may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted. Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits, which were then 
considered in the April 2007 supplemental statement of the 
case.  The Board therefore finds that, because that the 
veteran had adequate notice of the applicable regulations, he 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disorder during 
service.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).

The veteran contends that he has a low back disability as a 
result of being blown off a tank, the same incident in which 
he injured his knee.  His service records reflect both that 
he served as an Antitank Assaultman, and that he sustained 
right knee bruise in May 2006 while serving in the Republic 
of Vietnam. 

The service medical records show that the veteran complained 
of severe back pain in April 1966.  The veteran reported 
sustaining trauma to his low back six weeks prior.  Physical 
examination revealed mild paraspinal muscle spasm, and the 
impression was mild lumbosacral strain.  Subsequent treatment 
notes show the veteran continued to complain of severe back 
pain, and he was hospitalized in June 1966.  The report of 
hospitalization shows the veteran gave a history of injury in 
March that, while riding on a tank which hit a mine, he was 
thrown off and had immediate pain in right lumbar paraspinous 
area.  He claimed that the pain was persistent and 
fluctuating in severity since the fall.  Physical examination 
revealed that the veteran had moderate paraspinal muscle 
spasm, most tender just to the right of L-3.  There was full 
range of motion with minimal pain on flexion and left lateral 
flexion.  No neurological signs were noted.  After five days, 
he was returned to duty.  There is no further record of 
complaints of low back pain.  The veteran underwent a Medical 
Board review for separation from service in July 1966.  At 
that time, physical and neurological examinations were within 
normal limits.  Since the veteran's low back was found to be 
within normal limits at the time of separation, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. § 
3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
lumbar spine disability.  38 C.F.R. § 3.303(b).

The veteran underwent a VA examination in April 1969 at which 
the examiner failed to find any residuals of disease or 
injury of the lumbosacral spine.  Thus, the first post-
service evidence of record of a chronic low back disorder is 
the veteran's complaint of back problems in an October 1986 
private treatment note that indicates the veteran had been 
treated since February 1983 for L-5 subluxation with disc 
involvement.

On VA examination in March 2007, the veteran reported that he 
hurt his back in 1966, when the tank he was riding drove over 
a land mine and exploded.  He was thrown off of the tank.  
The veteran stated that he was not treated at the time of the 
accident and that his back pain became worse in April 1966.  
Consequently, he had to go on sick call and was eventually 
admitted into the hospital.  Subsequently, he was returned to 
duty, but continued to have medical problems.  The veteran 
also stated that his back pain became worse in 1983 without 
specific history of trauma.  He had persistent back pain 
since.  The veteran reported that his back pain bothered him 
daily with an intensity of 9/10.  He denied having acute 
flare-ups of his back pain that had been incapacitating in 
the previous 12 months.  Treatment consisted of glucosamine 
and chondroitin daily, and etodolac twice a day with good 
relief.  In addition, he occasionally (one month a year) saw 
a chiropractor for manipulation of his spine with significant 
improvement.  

During the examination, the veteran was very reluctant to 
perform any range of motion, claiming that would aggravate 
his back pain.  The examination showed that forward flexion 
was 0 to 30 degrees without obvious back pain; extension was 
0 to 30 degrees without objective signs of back pain; lateral 
flexion was 0 to 10 degrees bilaterally with poor compliance 
without evidence of any objective back pain; and lateral 
rotation was 0 to 20 degrees bilaterally with poor compliance 
without evidence of back pain.  There were no additional 
limitations found with three repetitions of movement during 
the physical examination that were related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  The examiner 
diagnosed the veteran with low back pain.  The examiner 
opined that the veteran's low back disorder was less likely 
than not related to his military service since a sudden onset 
of worsening of his back pain occurred in 1983, approximately 
17 years after discharge from military service, and there was 
no showing of treatment from 1966 to 1983 showing that any 
back condition that became worse over time.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Some factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
veteran's history, and the thoroughness and detail of the 
opinion. Prejean v. West, 13 Vet. App. 444 (2000).  The Board 
finds that the March 2007 VA medical opinion finding no nexus 
between the veteran's current back pain and his period of 
active service is probative and persuasive because the VA 
examiner supported the opinion with a comprehensive review of 
the entire claims file and a thorough physical examination.  
Furthermore, there are no contrary medical opinions of 
record.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for chronic low back disorder 
on a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's chronic low back 
disorder.  Indeed, there is only negative evidence against 
such a finding.  Thus, the Board finds that service 
connection for chronic low back disorder is not warranted.

The veteran has attributed his chronic low back disorder to 
service.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994). Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disorder or 
symptoms of a disorder are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  The veteran does not have 
the medical expertise to provide an opinion regarding the 
etiology.  While the veteran purports to provide some 
connection between his current symptoms and his inservice 
complaints, his statements alone are not competent to provide 
the medical nexus and a medical professional has not made 
that connection.  Thus, the veteran's lay assertions are not 
competent or sufficient to establish service connection.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current low back disability first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic low back disorder, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2006; rating 
decisions in August and September 2006; and a statement of 
the case in March 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2007 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

New and material evidence has been received to reopen the 
claim for service connection for a low back disability. 

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


